Bullard, J.,

delivered the opinion of the court.
The plaintiff sued for damages alleged to have been sustained by him in consequence of the detention and employment, without his knowledge and consent, of his slave on board the defendants’ tow-boat. The defendants answer by a denial, averring at the same time, that the slave was at the time in possession and under the control of one Moussier, who permitted him to hire himself out, and with whom they had settled for his wages. And, further, that when the slave was hired on board the Tiger, he exhibited free papers. 11
. . The jury gave a verdict for the plaintiff, and judgment having been pronounced thereon, the defendants appealed,
During the progress of the trial, it appears that the defendants offered to prove, by Moussier and others, that after the sale of the slave in question to (he plaintiff) Moussier, the venc^°h resumed possession of him as owner, with the consent and approbation of the plaintiff) and that at the time the slavewas employed on board the Tiger, he was in the actual Possess¡on (as owner,) of the said witness; and that the slave had been in the habit of hiring himself on the levee,
This evidence was objected to, on the ground that title to slaves could not be proved by parole, and was rejected; whereupon the defendant took a bill of exceptions. We are _ . . . ... of opinion the court did not err. Proof that Moussier had resumed possession of the slave, as owner, with the consent of the plaintiff, was in substance to prove that the sale from the 1 1 former to the latter, had been rescinded. This cannot be shown by parole.
A second bill of exceptions was taken to the refusal of the court to admit in evidence a receipt signed by Moussier, and *253to admit evidence that Moussier had given an entire release of the whole cause of action. It is obvious that Moussier could not give a valid release, as he had no longer any title to the slave.
The judgment of the District Court, is, therefore, affirmed, with costs.